Title: From George Washington to Brigadier General William Maxwell, 6 May 1779
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Middlebrook 6th May 1779.

I was duly handed your favor of the 5th Inst. this morning.
When the pay masters come up here, they will be ordered to be paid up to the 1st of April. I have taken measures with the quarter master general, to prevent any delay in the execution of my orders of march.
I inclose you answers to the questions; which you will put into the hands of your spy. He may be instructed to say, that he sent the questions to a friend of his near this camp, and received from him the answers. This occurs to me as the most eligible plan. However you will judge yourself on the occasion, I think you had better have them copied in an indifferent hand, preserving the bad spelling at the same time. I am sir &c.
G: W——n
P.S. I congratulate you on the success of an enterprise against Onondaga commanded by Col. V. Schaik. He has by a rapid and well conducted march from fort Schuyler surprised that settlement⟨,⟩ taken 33 pris: and killed 12 chiefly warriors—burnt all their provisions—destroyed their cattle and carryed off a great quantity of arms &ca. The whole was performed in five days (180 miles) and without the loss of a single man on our part.

